UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21092 OCTuS, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0013439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Research Park Drive, Suite 110, Davis, California95618 (Address of principal executive offices) (530) 564-0200 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No As of November 10, 2011, the registrant had 55,173,177 shares of common stock outstanding. TABLE OF CONTENTS PARTI.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (Unaudited) 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 22 Item 6. Exhibits 24 SIGNATURES 1 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements OCTuS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (Successor) March 31, (Successor) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable – trade, net of allowance of $0 and $0, respectively Deferred financing cost, net of accumulated amortization of $23,750 and $16,250, respectively Other current assets TOTAL CURRENT ASSETS Property, plant and equipment, net of accumulated depreciation of $899 and $552, respectively Goodwill TOTAL ASSETS $ 274,682 $ 397,868 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Accounts payable – related parties Accrued liabilities – related parties Deferred revenue Stock payable Notes payable Notes payable – related parties Convertible notes payable – related parties Convertible notes payable, net of unamortized discount of $0 and $0, respectively TOTAL CURRENT LIABILITES LONG TERM LIABILITIES Notes payable – related party Convertible notes – related party – less current portion Convertible notes, net of unamortized discount of $32,000 and $0, respectively - less current portion - TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Series A preferred stock, $0.001 par value, 300,000 shares authorized, no shares issued or outstanding - - Series B preferred stock, $0.001 par value, 910,000 shares authorized, no shares issued or outstanding - - Series C 6% cumulative preferred stock, $0.001 par value, 250,000 shares authorized, no shares issued and outstanding - - Undesignated preferred stock, $0.001 par value, 540,000 shares authorized, no shares issued or outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized 46,229,072 and 46,229,072 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 OCTuS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Successor) March 31 (Predecessor) March 31 Revenues Product revenue $ - $ $ - Service revenue Total revenue Cost of goods sold - Gross margin Operating expenses: General and administrative expenses Loss from operations Interest expense Net loss $ $ $ Per share information - basic and diluted: Net loss per common share $ $ $ Weighted average shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 OCTuS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Successor) March 31 (Predecessor) March 31 OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - - Share-based compensation - Share-based interest expense - - Amortization of deferred financing cost - - Amortization of debt discount - - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) ) Increase (decrease) in accounts payable and accrued liabilities ) Increase (decrease) in accounts payable and accrued liabilities – related parties - Increase in stock payable - - Decrease in deferred revenue ) - - Net cash used in operating activities ) ) ) FINANCING ACTIVITIES Payments on line of credit - - ) Borrowings on line of credit - - Cash distributions to owners - - ) Proceeds from convertible notes payable - - Proceeds from loans – related party Proceeds from exercise of warrants - - Net cash provided by (used in) financing activities ) Net change in cash ) ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $
